UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6024



TERRY CHARLES WILLIAMS,

                                            Petitioner - Appellant,

          versus


ARTHUR F. BEELER, Warden; UNITED STATES OF
AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-925)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Charles Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Charles Williams seeks to appeal the district court’s

order denying relief on his action challenging his convictions and

sentence imposed in the United States District Court for the

Northern District of Georgia.   Williams filed his claim for relief

under 28 U.S.C. § 2241 (1994).       Because he was challenging his

convictions and sentence, the district court construed his action

as a 28 U.S.C.A. § 2255 (West Supp. 2000) motion and denied relief

on the ground that the court lacked jurisdiction.   Williams’ claim

for relief under § 2241 is unavailing because he does not meet the

test for proceeding under this statute as set forth in In re Jones,

226 F.3d 328, 333-34 (4th Cir. 2000).    Accordingly, we affirm the

district court’s order denying relief.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2